Exhibit 10(l)

TIM HORTONS INC.

EXECUTIVE ANNUAL PERFORMANCE PLAN

(As amended and restated effective September 28, 2009)

Most Recently Amended: February 23, 2012

1. Purpose. The purpose of the Executive Annual Performance Plan (the “Plan”) is
to enhance the ability of Tim Hortons Inc., a corporation incorporated under the
Canada Business Corporations Act (the “Company”) and its subsidiaries to
attract, motivate, reward, and retain key employees, to strengthen their
commitment to the success of the Company and to align their interests with those
of the Company’s shareholders by providing additional compensation to designated
key employees of the Company based on the achievement of performance objectives.
To this end, the Plan provides a means of rewarding Participants based on the
performance of the Company and/or one or more of its Operating Units, and/or
based on a Participant’s individual performance.

2. Administration.

(i) The Plan shall be administered by the Committee and the CEO as provided
herein. The Committee shall have full authority to: (A) establish the rules and
regulations relating to the Plan, (B) interpret the Plan and those rules and
regulations, (C) determine the Performance Objectives of the Company, and/or one
or more the Operating Units, and/or one or more Participants, (D) decide the
facts in any case arising under the Plan, and (E) to make all other
determinations and to take all other actions necessary or appropriate for the
proper administration of the Plan, including the delegation of such authority or
power, where appropriate. The Committee’s administration of the Plan, including
all such rules and regulations, interpretations, selections, determinations,
approvals, decisions, delegations, amendments, terminations and other actions,
shall be final and binding on the Company, its shareholders and the Participants
and their beneficiaries.

(ii) Subject to the authority and discretion of the Committee, the CEO shall
have the full authority to determine: (A) the Participants in the Plan; (B) the
Award opportunities for such Participants, and (C) whether such Award
opportunities shall be based on: (I) the Performance Objectives of the Company,
or (II) a combination of the Performance Objectives of the Company and one or
more Operating Units and/or, for Participants that are not Executive Officers,
the Performance Objectives of one or more individual Participants.

3. Eligible Employees. Generally, all Employees are eligible to participate in
the Plan for any fiscal year. However, participation shall be limited to those
Employees selected by the CEO, subject to the authority and discretion of the
Committee, to participate in the Plan for each fiscal year, in accordance with
Section 4.

4. Determination of Awards. For each fiscal year, the Committee shall establish
the Performance Objectives of the Company and/or Operating Units and/or for one
or more individual Participants. Subject to the authority and discretion of the
Committee, the CEO shall determine (i) the Employees who shall be Participants
during each fiscal year, (ii) whether Awards for each Participant shall be based
solely upon the achievement of Performance Objectives of the Company, or on a
combination of the achievement of Performance Objectives

 

- 1 -



--------------------------------------------------------------------------------

for the Company and for one or more Operating Units and/or, for Participants
that are not Executive Officers, the achievement of Performance Objectives of
one or more individual Participants, (iii) the Award opportunities for each
Participant, including the extent to which Awards will be payable for actual
performance between each level of the Performance Objectives, and (iv) any
adjustments described in Section 10 hereof. The CEO shall provide to the
Committee, for consideration in accordance with its delegated authority from the
Board, a schedule that indicates the Participants selected, their Award
opportunities, and whether such Awards will be based on the Performance
Objectives of the Company or a combination of the Company and one or more
Operating Units and/or the individual Performance Objectives of such
Participants, and any proposed adjustments as described in Section 10 hereof.
The Company shall notify each Participant of the applicable Performance
Objectives for such Participant and his or her corresponding Award opportunities
for each fiscal year.

5. Payment of Awards. As soon as practicable after the determination of the
Company’s and, if applicable, the Operating Units’ financial performance for a
fiscal year, but no later than the 15th day of the third month following the end
of such fiscal year, each Award to the extent earned shall be paid in a single
lump sum cash payment, less applicable withholding taxes. Notwithstanding the
foregoing, a Participant may elect to defer all or a portion of any Award that
will otherwise become payable in accordance with this Section, if permitted
pursuant to (and in accordance with) a deferred compensation plan adopted by, or
an agreement entered into with, the Company or any of its subsidiaries.

6. Discretionary Bonuses. In addition to any Awards payable under Section 4, the
CEO, after consultation with the Committee and subject to the authority and
discretion of the Committee, shall have the authority to make additional cash
incentive awards to any Employees selected by the CEO in amounts determined by
the CEO. Any such Award shall be paid to the applicable employee no later than
the 15th day of the third month following the end of the fiscal year in which
the award is determined.

7. Termination of Employment. No Award or pro-rated portion of an Award for a
fiscal year shall be payable to any Participant unless he or she is employed by
the Company or one of its subsidiaries on the payment date for Awards payable in
respect of the fiscal year, unless the Participant’s employment was terminated
because of his or her (i) death, (ii) disability or (iii) retirement after
attaining age 60 and the completion of 10 years of continuous service with the
Company and/or its subsidiaries, in which event the Participant will be entitled
to a pro-rata portion (which shall be 100% if such termination occurs after the
end of the fiscal year and prior to the payment date) of the Award otherwise
payable in respect of that fiscal year, subject to the Committee’s discretion as
set forth in Section 2 hereof. Provided, however, that for any Participant who
has reached the age of 55 and the completion of 10 years of continuous service
with the Company and/or its subsidiaries as of November 5, 2008, the applicable
age in (iii) above shall be “55,” as opposed to age “60.” The foregoing proviso
shall expire by its terms and be void and of no further force and effect on and
as of November 5, 2013. For purposes of further clarity, without limiting the
generality of the foregoing, even if a Participant is terminated without Cause
or is otherwise found by a court of competent jurisdiction to have been
wrongfully terminated prior to the payment date for Awards in respect of a
fiscal year, the Participant will receive no pro-rated Award, and the notice or
pay in lieu of notice that the Participant receives in connection with
termination will not have any component for damages representing the amount of
an Award over any period of notice and, further, the employee will not be
eligible for an Award for such period.

 

- 2 -



--------------------------------------------------------------------------------

8. Misconduct. In the event that a Participant has (i) used for profit or
disclosed to unauthorized persons, confidential information or trade secrets of
the Company or its subsidiaries, or (ii) breached any contract with or violated
any fiduciary obligation to the Company or its subsidiaries, or (iii) engaged in
unlawful trading in the securities of the Company or its subsidiaries or of
another company based on information gained as a result of that Participant’s
employment with, or status as a director to, the Company or its Subsidiaries, no
Award or pro-rated portion of an Award for a fiscal year shall be payable to any
such Participant, unless the Committee shall determine otherwise.

9. Change in Control. Notwithstanding any provision in the Plan to the contrary,
upon the occurrence of a Change in Control of the Company, the following
provisions shall apply:

(i) The minimum Award payable to each Participant under Section 5 in respect of
the fiscal year in which the Change in Control occurs shall be the greatest of:

(A) the Award or other annual bonus paid or payable to the Participant in
respect of the fiscal year prior to the year in which the Change in Control
occurs;

(B) the Award amount that would be payable to the Participant assuming that the
Company achieved the target level of the Performance Objectives for such fiscal
year; and

(C) the Award amount that would be payable to the Participant based on the
Company’s actual performance and achievement of applicable Performance
Objectives for such fiscal year through the date of the Change in Control.

(ii) Notwithstanding anything to the contrary contained herein, in the event
that following the date of a Change in Control and prior to the payment date for
Awards payable in respect of the fiscal year in which the Change in Control
occurs a Participant’s employment is terminated by the Company and its
subsidiaries without Cause or by the Participant for Good Reason, such
Participant shall be entitled to receive the Award otherwise payable pursuant to
the terms of the Plan in respect of that fiscal year as if he or she had
remained in the employ of the Company through the payment date for Awards
payable in respect of such fiscal year.

(iii) If a Participant’s employment is terminated by the Company and its
subsidiaries without Cause prior to the date of a Change in Control but the
Participant reasonably demonstrates that the termination (A) was at the request
of a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control or (B) otherwise arose in connection
with, or in anticipation of, a Change in Control which has been threatened or
proposed, such termination shall be deemed to have occurred after a Change in
Control for purposes of this Plan provided a Change in Control shall actually
have occurred.

10. Adjustments. The Committee or the CEO, subject to the authority and
discretion of the Committee, may, at the time Performance Objectives are
determined for a fiscal year, or at any time prior to the final determination of
Awards in respect of such fiscal year, provide for the manner in which
performance will be measured against the Performance Objectives or may adjust
the Performance Objectives (or the Company’s performance against said
Performance

 

- 3 -



--------------------------------------------------------------------------------

Objectives) to reflect the impact of specified corporate transactions (such as a
stock split or stock dividend), special charges, accounting or tax law changes,
and/or other extraordinary, nonrecurring, or special events or circumstances.

11. Designation of Beneficiary. In the event of a Participant’s death prior to
full payment of any Award hereunder, unless such Participant shall have
designated a beneficiary or beneficiaries in accordance with this Section 11,
payment of any Award due under the Plan shall be made to the beneficiary or
beneficiaries designated by the Participant under the Company’s basic life
insurance program, or if no beneficiary has been designated under the basic life
insurance program, the Participant’s designated beneficiary dies prior to
receiving any payment of an Award or if such designation shall for any reason be
illegal or ineffective, Awards payable under the Plan shall be paid to the
Participant’s estate. A beneficiary designation under this Plan, or revocation
of a prior beneficiary designation, will be effective only if it is made in
writing on a form provided by the Company, signed by the Participant and
received by the Benefits Department of the Company. If a beneficiary has been
designated under this Plan and such beneficiary dies prior to receiving any
payment of an Award or if such designation shall for any reason be illegal or
ineffective, Awards payable under the Plan shall be paid to the Participant’s
estate.

12. Amendment or Termination. The Board may amend or terminate the Plan at any
time in its discretion; provided, however, that no amendment or termination of
the Plan may affect any Award made under the Plan prior to that time; and
provided further, however, that the Plan may not be amended or terminated
through and including the fiscal year in which a Change in Control occurs (i) at
the request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise in
connection with, or in anticipation of, a Change in Control which has been
threatened or proposed, in either case provided that a Change in Control shall
actually have occurred.

13. Recoupment Policy Relating to Performance-Based Compensation; Other
Agreements. Notwithstanding anything to the contrary contained herein, any Award
made under the Plan is subject to the Company’s (or an affiliate of the
Company’s) right to reclaim, or require forfeiture of, such Award or payment or
other amounts in connection with or settlement of such Award:

 

  (i) in the event of a financial restatement in accordance with the Company’s
Recoupment Policy Relating to Performance-Based Compensation adopted by the
Board, as amended from time to time; or

 

  (ii) in accordance with the terms of any separate agreement, understanding, or
arrangement between a Participant and the Company or any affiliate of the
Company, including but not limited to any employment agreement, offer letter for
initial employment, promotional letter setting forth the terms of a
Participant’s promotion, change in control agreement, and/or post-employment
covenant agreement.

14. Section 409A of the U.S. Internal Revenue Code. The Plan is intended to be
exempt from the requirements of Section 409A of the Code and the Treasury
Regulations promulgated thereunder, and the Plan shall be interpreted,
administered and operated accordingly. Nothing in

 

- 4 -



--------------------------------------------------------------------------------

the Plan shall be construed as an entitlement to or guarantee of any particular
tax treatment to a Participant and none of the Company, its affiliates, the
Board or the Committee shall have any liability with respect to any failure to
comply with the requirements of Section 409A of the Code.

15. Miscellaneous Provisions

(a) Neither the establishment of this Plan, nor any action taken hereunder,
shall be construed as giving any Employee or any Participant any right to be
retained in the employ of the Company or any of its subsidiaries.

(b) A Participant’s rights and interests under the Plan may not be assigned or
transferred, except as provided in Section 10, and any attempted assignment or
transfer shall be null and void and shall extinguish, in the Company’s sole
discretion, the Company’s obligation under the Plan to pay Awards with respect
to the Participant.

(c) The Plan shall be unfunded. The Company shall not be required to establish
any special or separate fund, or to make any other segregation of assets, to
assure payment of Awards.

(d) The Company shall have the right to deduct from Awards paid any taxes or
other amounts required by law to be withheld.

(e) Nothing contained in the Plan shall limit or affect in any manner or degree
the normal and usual powers of management, exercised by the officers and the
Board or committees thereof, to change the duties or the character of employment
of any employee of the Company or any of its subsidiaries or to remove the
individual from the employment of the Company or any of its subsidiaries at any
time, all of which rights and powers are expressly reserved.

(f) This Plan shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein.

16. Definitions.

(a) “Award” shall mean the cash incentive award earned by a Participant under
the Plan for any fiscal year and/or any discretionary bonus described in
Section 6 hereof.

(b) “Base Salary” shall mean the Participant’s annual base salary actually paid
by the Company and/or any of its subsidiaries and received by the Participant
during the applicable fiscal year. Annual base salary does not include
(i) Awards under the Plan, (ii) long-term incentive awards, (iii) signing
bonuses or any similar bonuses, (iv) imputed income from such programs as
executive life insurance, or (v) nonrecurring earnings such as moving expenses,
and is based on salary earnings before reductions for (I) such items as
contributions under Sections 125 or 401(k) of the Code or to a registered
retirement savings plan, or (II) any remuneration, award, grant, bonus or
contribution made pursuant to any nonqualified deferred compensation plan or
agreement or any retirement savings plans.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Cause” means:

 

- 5 -



--------------------------------------------------------------------------------

(i) in the case of a Participant whose employment with the Company or an
affiliate thereof is subject to the terms of an employment or change in control
agreement between such Participant and the Company or affiliate, which
employment or change in control agreement includes a definition of “Cause,” for
purposes of termination, the term “Cause” as used in this Plan shall have the
meaning set forth in such employment or change in control agreement during the
period that such employment or change in control agreement remains in effect
following a Change in Control; and

(ii) in all other cases, (a) intentional failure to perform reasonably assigned
duties, (b) dishonesty or willful misconduct in the performance of duties,
(c) intentional violation of Company or applicable affiliate policy,
(d) involvement in a transaction in connection with the performance of duties to
the Company or any of its affiliates which transaction is adverse to the
interests of the Company or any of its affiliates and which is engaged in for
personal profit, (e) willful violation of any law, rule or regulation in
connection with the performance of duties (other than traffic violations or
similar offenses) or (f) any other act, event or circumstance which would
constitute just cause at law for termination of the Participant’s employment.

(e) “CEO” shall mean the Chief Executive Officer of the Company.

(f) “Change in Control” shall mean the occurrence during the term of the Plan
of:

(i) An acquisition (other than directly from the Company) of any common shares
or other voting securities of the Company entitled to vote generally for the
election of directors (the “Voting Securities”) by any Person (as the term
“person” is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of thirty percent (30%) or more of the
Company’s then outstanding common shares or the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, in determining
whether a Change in Control has occurred, common shares or Voting Securities
which are acquired in a “Non-Control Acquisition” (as hereinafter defined) shall
not constitute an acquisition which would cause a Change in Control. A
“Non-Control Acquisition” shall mean an acquisition by (A) an employee benefit
plan (or a trust forming a part thereof) maintained by (1) the Company or
(2) any corporation or other Person of which a majority of its voting power or
its voting equity securities or equity interest is owned, directly or
indirectly, by the Company (for purposes of this definition, a “Subsidiary”),
(B) the Company or its Subsidiaries, or (C) any Person in connection with a
“Non-Control Transaction” (as hereinafter defined);

(ii) The individuals who, as of September 28, 2009, are members of the Board
(the “Incumbent Board”), cease for any reason to constitute at least seventy
percent (70%) of the members of the Board; provided, however, that if the
election, or nomination for election by the Company’s common shareholders, of
any new director was approved by a vote of at least two-thirds of the Incumbent
Board, such new director shall, for purposes of this Plan, be considered as a
member of the Incumbent Board; provided further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or

 

- 6 -



--------------------------------------------------------------------------------

(iii) The consummation of:

(A) A merger, consolidation, amalgamation or reorganization with or into the
Company or in which securities of the Company are issued (a “Merger”), unless
such Merger is a “Non-Control Transaction.” A “Non-Control Transaction” shall
mean a Merger where:

(1) the shareholders of the Company immediately before such Merger own directly
or indirectly immediately following such Merger at least seventy percent
(70%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such Merger (the “Surviving Corporation”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such Merger;

(2) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Merger constitute at least
two-thirds of the members of the board of directors of the Surviving
Corporation, or a corporation beneficially directly or indirectly owning a
majority of the voting securities of the Surviving Corporation; and

(3) no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) that immediately
prior to such Merger was maintained by the Company or any Subsidiary, or
(iv) any Person who, immediately prior to such Merger had Beneficial Ownership
of thirty percent (30%) or more of the Company’s then outstanding common shares
or the combined voting power of the Company’s then outstanding Voting
Securities, has Beneficial Ownership of thirty percent (30%) or more of the then
outstanding common shares of the Surviving Corporation or the combined voting
power of the Surviving Corporation’s then outstanding voting securities.

(B) A complete liquidation or dissolution of the Company; or

(C) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding common shares or
Voting Securities as a result of the acquisition of common shares or Voting
Securities by the Company which, by reducing the number of common shares or
Voting Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Person, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of common shares or Voting Securities by the Company, and after such
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional common shares or Voting Securities which increases the percentage
of the then outstanding Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

- 7 -



--------------------------------------------------------------------------------

(h) “Committee” shall mean the Human Resource and Compensation Committee of the
Board or such other committee of the Board appointed by the Board from time to
time to administer the Plan and to perform the functions set forth herein.

(i) “Employee” shall mean any employee of the Company or any of its affiliates,
subsidiaries or parent organization.

(j) “Executive Officer” shall mean an Employee designated as an “executive
officer” by the Board from time to time or any Employee that reports directly to
the CEO.

(k) “Good Reason” shall mean the occurrence after a Change in Control of any of
the following events or conditions without the Participant’s express written
consent:

(i) a change in the Participant’s status, title, position or responsibilities
(including reporting responsibilities) which, in the Participant’s reasonable
judgment, does not represent a promotion from his or her status, title, position
or responsibilities as in effect immediately prior thereto; the assignment to
the Participant of any duties or responsibilities which, in the Participant’s
reasonable judgment, are inconsistent with such status, title, position or
responsibilities; or any removal of the Participant from or failure to reappoint
or reelect him or her to any of such positions, except in connection with the
termination of his or her employment for disability, for Cause, as a result of
his or her death or by the Participant other than for Good Reason;

(ii) a reduction by the Company in the Participant’s Base Salary as in effect
immediately prior to the Change in Control or as the same may be increased from
time to time;

(iii) the Company’s requiring the Participant to be based at any place outside a
50- kilometer radius from the Participant’s business office location immediately
prior to the Change in Control, except for reasonably required travel on the
Company’s behalf, or on behalf of a subsidiary of the Company’s (or its
successor’s) business (or the business of any successor to the Company as the
controlling voting shareholder (whether direct or indirect) of the Company)
which is not materially greater than such travel requirements prior to the
Change in Control;

(iv) the failure by the Company to continue to provide the Participant with
compensation and benefits substantially similar (in terms of benefit levels
and/or reward opportunities) to those provided for under the Participant’s
Employment Agreement, if applicable, and those provided to him or her under any
of the employee benefit plans in which the Participant becomes a participant, or
the taking of any action by the Company which would directly or indirectly
materially reduce any of such benefits or deprive the Participant of any
material fringe benefit enjoyed by him or her at the time of the Change in
Control;

(v) any material breach by the Company of any provision of the Participant’s
Employment Agreement with the Company, if applicable; and

(vi) the failure of the Company to notify the Participant within the 30-day
period following any transfer of business and assets to any other person by
merger, consolidation, sale of assets or otherwise, that the Company has
obtained a satisfactory agreement from a successor or assign of the Company to
assume and agree to perform the Participant’s Employment Agreement with the
Company, if any.

 

- 8 -



--------------------------------------------------------------------------------

(1) “Operating Unit”, for any fiscal year, shall mean a division, Company
subsidiary, affiliate, group, product line or product line grouping for which an
income statement reflecting sales and operating income is produced.

(m) “Participant”, for any fiscal year, shall mean an Employee selected by the
CEO, subject to the authority and discretion of the Committee, to participate in
the Plan for such fiscal year.

(n) “Performance Objectives”, for any fiscal year, shall mean one or more
financial performance objectives of the Company and/or Operating Unit(s) and/or
one or more performance objectives of individual Participant(s), established by
the Committee in accordance with Section 4, which may include threshold
Performance Objectives, target Performance Objectives, maximum Performance
Objectives, or other levels of achievement, depending on the nature and type of
Performance Objective. Performance Objectives for the Company and/or Operating
Unit(s) may be expressed in terms of earnings per share, earnings (which may be
expressed as earnings before specified items), return on assets, return on
invested capital, revenue, operating income, cash flow, total shareholder return
or any combination thereof. Performance Objectives for individual Participant(s)
may be expressed in terms of any financial or non-financial metric, target, goal
or objective approved by the Committee or, subject to the authority and
discretion of the Committee, the CEO, as applicable, for such Participant(s).
Performance Objectives may be expressed as a combination of Company and/or
Operating Unit(s) and/or individual Participant Performance Objectives, and may
be absolute or relative (to prior performance or to the performance of one or
more other entities or external indices) and may be expressed in terms of a
progression within a specified range.

 

- 9 -